Citation Nr: 0508447	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 
1991.  The veteran also has more than seven years of 
unverified active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In February 2005, a videoconference hearing before the 
undersigned Veterans Law Judge was held.  A transcript of 
that hearing is of record.


REMAND

The veteran contends that his service-connected migraine 
headaches render him unemployable.  The Board notes that the 
veteran was denied Social Security Administration (SSA) 
benefits pursuant to service connected-disabilities on two 
separate occasions.  The SSA records associated with these 
decisions are not contained in the claims file.  The Board is 
of the opinion that the SSA decisions and the records upon 
which they were based could be relevant to the issue on 
appeal.

The record reflects that the veteran was most recently 
afforded a VA examination to determine the degree of severity 
of his headaches in March 2003.  The examiner recorded 
subjective information from the veteran concerning the impact 
of the headaches on the veteran's ability to work; however, 
the examiner did not provide a medical opinion concerning 
whether the headaches render the veteran unemployability.  
Therefore, the Board believes that the veteran should be 
afforded another VA examination.

In addition, the Board notes that the veteran has more than 
seven years of unverified active duty.  Appropriate action 
should be taken in an effort to verify this service.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all SSA decisions on the veteran's 
claims for disability benefits of the 
records upon which the decisions were 
based.

2.  The RO or the AMC should contact the 
appropriate service department and verify 
the veteran's active service prior to 
July 1979.

3.  The RO or the AMC should obtain any 
pertinent VA outpatient records for the 
period since March 2003.

4.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination to determine the 
extent of his service-connected headaches.  
Any indicated studies should be performed.  
The examiner should elicit a complete 
history from the veteran concerning the 
frequency and severity of his headaches 
and any associated symptoms.  In addition, 
the examiner should provide a medical 
opinion concerning the impact of the 
headaches on the veteran's ability to 
work, to include whether they render him 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




